Registration No. 333- 163207 As filed with the Securities and Exchange Commission on January 22, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 2086 20-2745790 (State of incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Geary W. Cotton, CFO 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: David Alan Miller, Esq. Dale S. Bergman, Esq. Brian Ross, Esq. Arnstein & Lehr LLP Graubard Miller 200 East Las Olas Boulevard The Chrysler Building Suite 1700 405 Lexington Avenue Fort Lauderdale, Florida 33301-2299 New York, NY 10174 Telephone: (954) 713-7628 Telephone: (212) 818-8610 Facsimile: (954) 713-7738 Facsimile: (888) 225-1564 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. |_| Table of Contents Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF ADDITIONAL REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee (2) Units, each consisting of four shares of common stock at $0.001 par value and one warrant to purchase one share of common stock (3) (4) 1,035,000 units $ 17.00 $ 17,595,000 $ 1,255.00 Shares of common stock underlying the warrants included in the units 1,035,000 shares $ 5.61 $ 5,806,350 $ 414.00 Underwriter’s Unit Purchase Option (4) One option (5 ) Units underlying the Underwriter’s Unit Purchase Option (4) 18,000 units $ 17.00 $ 306,000 $ 22.00 Shares of common stock underlying the warrants included in the Units underlying the Underwriter’s Unit Purchase Option (4) 18,000 shares $ 5.61 $ 25,245 $ 2.00 Total $ 1,693.00 (6) ( 1 ) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o). ( 2 ) Calculated using $71.30 per million dollars. ( 3 ) Includes up to 135,000 additional units that may be issued upon exercise of a 45-day option granted to the underwriters to cover over-allotments, if any. ( 4 ) Pursuant to Rule 416, there are also being registered such indeterminable additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the adjustment provisions contained in the warrants, the Underwriter’s unit purchase option, and the warrants underlying the Underwriter’s unit purchase option. ( 5 ) No fee due pursuant to Rule 457(g). (6) Of which $3,637.20 was previously paid in connection with the S-1 filed on October 13, 2009, which was subsequently withdrawn, and $1,155.06 was previously paid in connection with the S-1 filed on November 19, 2009 which here is amended. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information contained in this prospectus is not complete and may be changed.
